Citation Nr: 0706910	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for diffuse 
degenerative changes of the lumbar spine (formerly mechanical 
low back pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to October 
1992.

This claim is on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2004.  A transcript of the hearing is of 
record.

This case was remanded by the Board in January 2005 for 
further development and is now ready for disposition.


FINDING OF FACT

The veteran's service-connected low back disorder is 
productive of not more than moderate impairment with 
limitation of motion, no ankylosis, no sciatic nerve 
involvement or other neurological component objectively 
shown, or evidence of additional limitation from 
incoordination, excess fatigability, pain, weakness or 
repetitive use.  Bedrest has not been prescribed.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diffuse 
degenerative changes of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5295 (2002); DC 
5242 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

While the claim was on appeal, the applicable rating criteria 
for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, 
were revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006) ("functional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded"); 
see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A 
VA General Counsel opinion has also held that DC 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97.

In order for the veteran to be entitled to a rating higher 
than 20 percent for his low back disability, the evidence 
must show any of the following

*	favorable ankylosis (30 percent under DC 5289);
*	severe limitation of motion (40 percent under DC 5292);
*	severe intervertebral disc syndrome, recurring attacks, 
with intermittent relief (40 percent under DC 5293); 
*	severe lumbosacral strain with listing of whole spine, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent under DC 
5295) (pre-amended regulations)

OR

*	with forward flexion of the thoracolumbar spine to 30 
degrees or less;  
*	with favorable ankylosis of the entire thoracolumbar 
spine (both at 40 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months; or 
under the General Rating Formula, whichever method 
results in the higher evaluation when all disabilities 
are combined (amended regulations).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provided that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  See 67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as DC 5243. The 
regulations remained the same in effect; however, there was 
some minor re-phrasing.  In this respect, DC 5243 provided 
the following:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

In this case, it is clear that the veteran suffers from an 
ongoing low back disorder that involves pain and discomfort, 
as well as limited motion.  The Board has carefully reviewed 
the evidence but finds that his disability does not warrant a 
higher rating under either the pre-amended or amended 
criteria. 

First, ankylosis has not been shown.  While the most recent 
VA examination reflected limitation of motion in flexion 
(40/90 degrees), the remaining ranges of motion were normal 
(30/30 degrees of extension, 45/30 degrees of lateral 
bending, 50/30 degrees of rotation).  Outpatient treatment 
records make no mention of ankylosis.  As ankylosis is not 
shown, a higher rating is not warranted for favorable 
ankylosis under the pre-amended regulations or favorable 
ankylosis of the entire thoracolumbar spine under the amended 
regulations.

Next, severe limitation of motion has not been shown.  As 
noted above, the most recent VA examination showed flexion of 
40/90 degrees.  However, the remaining ranges of motion were, 
in fact, better than what is considered to be anatomically 
normal.  Moreover, in a November 2001 VA examination, range 
of motion was reported as 67/90 degrees of flexion, extension 
as 26/30 degrees, lateral bending as 32/30 degrees, and 
bilateral rotation as 28/30 degrees.  Outpatient treatment 
record note back pain but offer no assessment as to a more 
severe range of motion.  While a greater limitation of motion 
is shown of flexion, the overall picture of the veteran's 
back disability does not support a finding of "severe" 
limitation of motion.  

Nor does the veteran's most limiting range of motion support 
a higher rating under the amended regulations.  As noted 
above, a higher rating is not warranted unless forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less.  Flexion of 40 degrees does not satisfy the criteria 
for a higher rating.  

Furthermore, there is no objective or subjective evidence of 
the functional equivalent of limitation of flexion to 30 
degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Although the veteran has reported competent evidence of pain, 
he has not established how that pain functionally limits him 
to a specific degree.  More specifically, he has not 
established the functional equivalent of limitation of 
flexion to 30 degrees due to any factor, including pain, pain 
on motion, fatigability or weakness.  In fact, in the most 
recent VA examination, the examiner reflected that the 
veteran's range of motion was limited by pain but not 
weakness, fatigability, lack of coordination, lack of 
endurance on repetitive motion or flares.

Next, as provided in Note (1), the Board is directed to 
evaluate any associated objective neurological abnormalities 
under an appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

In this case, the veteran has occasionally reported radiating 
pain but otherwise denied pain associated with neurological 
impairment in the VA examinations and in other outpatient 
treatment records.  At the time of the most VA examination, 
sensory examination was normal except for the lateral aspect 
of the left calf, but no sciatic pathology was identified.  
The evidence shows no numbness or atrophy of the lower 
extremities.  Thus, although the veteran has reported on-
going pain, the balance of evidence indicates no neurological 
involvement such as loss of reflexes, muscle atrophy, or 
sciatica sensory disturbances.  As such, the weight of the 
evidence establishes that the veteran does not have 
characteristic symptoms of sciatic neuropathy warranting a 
higher rating.  

Additionally, no other symptoms, such as bowel or bladder 
dysfunction have been reported; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a rating in excess 
of 20 percent for neurological involvement attributable to 
the veteran's low back disability.

Further, the evidence does not support a higher rating based 
on severe intervertebral disc syndrome.  In the most recent 
VA examination, the veteran had positive straight leg on the 
left at 45 degrees, but the right leg raise was negative.  
The sensory examination was negative except for decreased 
sensation to the lateral aspect of the left calf.  Motor 
testing was 5/5 for quadriceps, hamstrings, tibialis 
anterior, gastrocnemius, soleus, and extensor hallucis 
longus.  

An X-ray showed "mild" multilevel degenerative changes of 
the lumbar spine.  This is consistent with a January 2004 X-
ray which reflected normal alignment except for a slight 
decrease in normal lumbar lordosis, minimal osteophyte 
formation, and normal disc spaces.  The clinical impression 
was minimal osteoarthritis.  A January 2004 MRI of the lumbar 
spine was normal, although a July 2001 MRI showed a very 
small central disc bulge at L4-5.  

In addition, June 2001 and November 2001 X-ray reports 
suggested that a mild straightening of the normal lumbar 
lordosis could reflect muscle spasms.  A November 2001 VA 
examination reflected there was "some spasm of the back;" 
however, there were no postural or fixed deformities, no 
muscular defects of the back, and no neurological findings.  
Moreover, outpatient treatment records consistently reflect 
an absence of muscle spasms or neurological symptoms, even 
during the times he has reported severe back pain.  

Next, the evidence does not show that the veteran has ever 
required bedrest prescribed by a physician for a period of 
acute signs and symptoms due to intervertebral disc syndrome. 
While he has reported on-going back pain, the defining 
criteria for a higher rating is that he must have been 
prescribed bed rest and treatment by a physician.  The 
evidence does not show that he has been prescribed bedrest.

In light of the foregoing, the Board finds that the competent 
evidence of record does not show that the veteran's symptoms 
related to intervertebral disc syndrome are severe, involving 
sciatic neuropathy with characteristic pain and muscle spasm, 
characterized by recurring attacks with intermittent relief, 
to warrant a higher rating under the pre-amended DC 5293, or 
that he has experienced incapacitating episodes as defined by 
the regulations to warrant a 40 percent rating under the 
amended DC 5243.  

In sum, the Board finds that a higher rating is not warranted 
for a low back disability and the veteran's complaints are 
compensated by the current 20 percent rating.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in October 2001 and September 2003.  He has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in March 2004.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in February 2006.  The 
Board has also reviewed a November 2001 VA examination and 
multiple medical records.  The available medical evidence is 
sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim has been denied.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


ORDER

The claim for entitlement to a rating in excess of 20 percent 
for diffuse degenerative changes of the lumbar spine 
(formerly mechanical low back pain) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


